Citation Nr: 0335427	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-22 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD) with 
depression and substance abuse, for the period from July 17, 
1991, to April 29, 1994.

2.  Entitlement to a total disability evaluation based upon 
individual unemployability (TDIU) for the period prior to 
April 30, 1994. 


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, 
Attorney-at-law


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to August 
1970.

Due to the complex nature of this case, the Board of 
Veterans' Appeals (Board) finds that an explanation of the 
current procedural posture of the issues on appeal is 
warranted.  The instant appeal as to the initial rating claim 
arose from a June 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in St. Louis, 
Missouri, which granted a claim for service connection for 
PTSD and assigned an initial evaluation of 50 percent, 
effective January 13, 1992.  The veteran filed a notice of 
disagreement (NOD) in July 1993, clearly requesting an 
"increase in disability rating" at that time.  Thereafter, 
in an October 1994 rating decision, the effective date for 
the grant of service connection and the assignment of the 50 
percent rating was awarded back to July 17, 1991, the date of 
receipt of the veteran's original claim for benefits.  
Subsequently, a statement of the case was issued in October 
1994, and the veteran perfected his appeal by filing a 
document in lieu of a VA Form 9 in November 1994.  

A rating decision dated in October 1994 granted a temporary 
100 percent rating under 38 C.F.R. § 4.29 for PTSD with 
depression and substance abuse from March 30, 1994 to April 
30, 1994, and a subsequent rating decision in April 1995 
granted a schedular 100 percent evaluation effective May 1, 
1994.  In an October 1995 rating decision the RO denied 
entitlement to an effective date earlier than April 30, 1994, 
for a 100 percent schedular rating for PTSD.  The April 30, 
1994 effective date of the 100 percent evaluation was upheld 
by the Board of Veterans' Appeals (Board) and the United 
States Court of Appeals for Veterans Claims (CAVC or Court).

The law presumes that the veteran has been seeking a 100 
percent disability rating for PTSD since the time he filed 
his original claim in July 1991.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993) ("On a claim for an original or an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded.").  The 
record shows that the veteran specifically requested a 100 
percent rating for his PTSD as early as January 1992 and that 
in July 1993 he reiterated that he wanted a rating higher 
than the 50 percent initially awarded.  However, and as a 
higher rating (of 100 percent) was not made effective until 
April 30, 1994, the Board finds that the claim for a higher 
initial rating prior to April 30, 1994, remains pending.  The 
Board notes that, with the exceptions explained below, the 
claim for a higher initial rating prior to April 30, 1994, 
has not previously been addressed by the Board.  During the 
pendency of this appeal, the Court clarified that where, as 
here, the veteran is appealing the initial assignment of a 
disability rating, the severity of the disability is to be 
considered during the entire period from the initial 
assignment of a disability rating.  See Fenderson v. West, 12 
Vet. App. 119, 125-126 (1999); see also VAOPGCPREC 9-94 (CAVC 
decisions to be given effect in claims still open on direct 
review).  

The appeal as to the TDIU claim arises from a January 1994 
rating decision that denied entitlement to TDIU.  The veteran 
filed a notice of disagreement in March 1994, clearly 
requesting that TDIU be granted at that time.  Subsequently, 
a statement of the case was issued in October 1994, and the 
veteran perfected his appeal by filing a document in lieu of 
a VA Form 9 in November 1994.  

The veteran notified VA at the time he filed his original 
claim that he had recently been hospitalized at a VA 
facility.  These hospitalization records show evidence of 
unemployability ("[h]is business has dwindled down to 
nothing").  Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(holding that where the documents proffered by the appellant 
are within the Secretary's control and could reasonably be 
expected to be a part of the record before the Secretary and 
the Board, such documents are, in contemplation of law, 
before the Secretary and the Board and should be included in 
the record); see also Roberson v. Principi, 251 F.3d. 1378 
(Fed. Cir. 2001) (the VA must consider entitlement to TDIU 
benefits when a veteran submits evidence of a medical 
disability and makes a claim for the highest possible rating, 
and additionally submits evidence of unemployability).  Thus, 
a TDIU claim was initiated when the veteran filed his 
original claim for benefits.

As a 100 percent schedular rating was not made effective 
until April 30, 1994, the Board finds that the claim for TDIU 
prior to April 30, 1994, remains pending.  The Board notes 
that the TDIU issue is moot with regard to the time period 
that the 100 percent schedular rating has been in effect.  
See VAOPGCPREC. 6-99 (As both a 100-percent schedular rating 
and a TDIU reflect unemployability, if an individual has a 
100-percent schedular rating, a determination that that 
individual is unemployable as a result of TDIU is unnecessary 
to adequately compensate the individual and superfluous.).  
The Board notes that, with the exception of the limitations 
explained below, the claim for TDIU prior to April 30, 1994, 
has not previously been addressed by the Board.  
 

FINDINGS OF FACT

1.  For the period from July 17, 1991, to April 29, 1994, the 
veteran's PTSD was manifested by at least severe impairment 
in the ability to obtain or retain employment and severe 
impairment in the ability to establish and maintain effective 
or favorable relationships with people.

2.  A rating decision dated in October 1994 granted a 
temporary 100 percent rating for PTSD with depression and 
substance abuse from March 30, 1994 to April 30, 1994, and a 
subsequent rating decision in April 1995 granted a schedular 
100 percent evaluation effective May 1, 1994.  In an October 
1995 rating decision the RO denied entitlement to an 
effective date earlier than April 30, 1994, for a 100 percent 
schedular evaluation for PTSD. 
  
3.  In a decision dated in June 1996, the Board denied 
entitlement to an effective date earlier than April 30, 1994, 
for a 100 percent schedular evaluation for PTSD with 
depression and substance abuse.
 
4.  In a decision dated April 27, 1998, the United States 
Court of Veterans Appeals (now known as the United States 
Court of Appeals for Veterans Claims) upheld the Board's 
decision.




CONCLUSIONS OF LAW

1.  A 70 percent schedular evaluation, but no higher, is 
warranted for the veteran's PTSD with depression and 
substance abuse for the period from July 17, 1991, to April 
29, 1994.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1994).

2.  Entitlement to TDIU for the period prior to April 30, 
1994, is not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.16 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran, through his attorney, asserts that an initial 
rating in excess of 50 percent is warranted for his service-
connected PTSD for the period from July 17, 1991, to April 
29, 1994.  He also claims that he is entitled to TDIU for 
this period.

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to:  
service medical records, his contentions, private medical 
records, and VA treatment records and examinations.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, all the evidence submitted by the veteran or on his 
behalf.  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
this claim.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002).  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned, if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.3 (2003).  The veteran's entire history is reviewed when 
making a disability evaluation.  38 C.F.R. § 4.1 (2003).  
However, the current level of disability is of primary 
concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Board notes that as the veteran is appealing the initial 
assignment of a disability rating, the severity of the 
disability is to be considered during the entire period from 
the initial assignment of the 50 percent disability rating to 
the time a 100 percent evaluation was awarded for his PTSD.  
See Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

For the period at issue in this case, the veteran was 
assigned a 50 percent rating for his PTSD pursuant to 
38 C.F.R. § 4.130, Diagnostic Code 9411, under which a 50 
percent rating is assigned where the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1993).  

The Board notes that the regulations pertaining to 
psychiatric disorders have since been revised.  However the 
effective date of the revisions was November 7, 1996, after 
the period of time at issue in this case.  The new 
regulations do not apply here because an increased rating 
based on a change in the law cannot be awarded any earlier 
than the effective date of the change.  38 U.S.C.A. § 5110(g) 
(West 2002).  

The Board finds that the veteran's PTSD disability most 
closely approximates the criteria for a 70 percent rating 
under the applicable version of Diagnostic Code 9411.  A 70 
percent rating is assigned where the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  

The record reflects that the veteran's ability to obtain or 
retain employment was at least severely impaired during the 
time period at issue here, from July 17, 1991, to April 29, 
1994.  Two records show brief periods of work.  A November 
1991 VA treatment record noted that the veteran "worked out 
of town last week," and a September 1992 VA record noted 
that for the month of September the veteran was able to do 
the work required in compensated work therapy (CWT) and was 
receptive to supervision.  However, as regards that same 
period of CWT, the record also indicated that he had nearly 
hit a coworker who had made a wisecrack.

The majority of the evidence of record during this period 
reflects that the veteran was not working as a result of his 
PTSD with depression and substance abuse.  His VA 
hospitalization records in July and August 1991 indicated 
that his work as a self-employed siding and window applicator 
had "dwindled down to nothing."  A February 1992 record 
noted that he was having trouble finding work.  A March 1992 
record noted that he was unemployed except for occasional odd 
jobs.  An April 1992 record noted that he worked sporadically 
in the last year, although he planned to seek work.  His 
hospitalization in April 1992 reflected that he had attempted 
suicide and was filing for bankruptcy.  

Perhaps most significantly, an October 1992 SSA record noted 
J.V., M.D., the director of the PTSD clinic at the Kansas 
City VA hospital had been contacted.  Dr. V. reported that 
the veteran probably could work if he did not have a boss or 
someone in authority because "[t]he slightest attempt at 
supervision would set this guy off."  Additional comments 
noted "I do feel that [the veteran] should not be employed 
at this time.  I would recommend re-evaluation in 6-12 
months." 

Records show that he was awarded Social Security 
Administration (SSA) disability benefits in December 1992 for 
a mood disorder and an anxiety related disorder, essentially 
the same psychiatric problems for which the veteran is 
service-connected.  The SSA found that the veteran became 
unable to work on July 12, 1991.  March and April 1993 VA 
examinations noted a marked incapacity due to his PTSD.  At 
that time, the veteran reported he last worked in July 1991 
and that he could not work at present because he did not get 
along with people and his PTSD medication made him unable to 
climb ladders without feeling dizzy.  A June 1993 VA 
treatment record indicated that he had not been to 
compensated work therapy because he was worried about anger 
episodes.  

In sum, this evidence reveals a PTSD disability that more 
closely approximates the criteria for the 70 percent rating 
than the 50 percent rating currently assigned for the period 
in question.

A 100 percent rating under the old version of Diagnostic Code 
9411 was warranted where the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community or there were totally 
incapacitating psychoneurotic, symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior or the 
claimant was demonstrably unable to obtain or retain 
employment.  Only one of the three criteria need to be met to 
assign a 100 percent schedular rating.  Johnson v. Brown, 7 
Vet. App. 95 (1994).

In addition, the regulations provided that "[t]otal 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities: Provided That, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more . . . .  38 C.F.R. § 4.16(a) 
(1993).  The veteran's only service-connected disability is 
PTSD, so the provisions of 38 C.F.R. § 4.16(a) are not for 
application.  In a case such as this, where the only 
compensable service-connected disability is a mental 
disorder, if that disorder is assigned a 70 percent 
evaluation, and such mental disorder precludes a veteran from 
securing or following a substantially gainful occupation, the 
mental disorder shall be assigned a 100 percent schedular 
evaluation under the appropriate diagnostic code.  38 C.F.R. 
§ 4.16(c) (1993). 

However, consideration of a higher evaluation of 100 percent 
and a claim for TDIU for this period is precluded by the 
doctrine of res judicata, which for reasons of judicial 
economy prohibits the re-litigation of a matter that has 
previously been judicially acted upon or decided.  In 
discussing the doctrine of res judicata, the United States 
Supreme Court has stated, "[t]o preclude parties from 
contesting matters that they have had a full and fair 
opportunity to litigate protects their adversaries from the 
expense and vexation attending multiple lawsuits, conserves 
judicial resources, and fosters reliance on judicial action 
by minimizing the possibility of inconsistent decisions."  
McDowell v. Brown, 5 Vet. App. 401, 405 (1993) (citing 
Montana v. United States, 440 U.S. 147, 153 (1979)). 

In Neves v. Brown, 6 Vet. App. 177, 179 (1993), the Court 
enumerated the elements of res judicata, stating that: 
 
In order for res judicata to apply four 
elements must be present: (1) the Court's 
prior decision must be a valid and final 
judgment; (2) the latter suit must 
involve the same claim or cause of action 
litigated in the first suit; (3) the 
decision in the original action must have 
been on the merits; and (4) the same 
parties must be involved in both cases.  
See DeVries v. United States, 28 Fed. Cl. 
496, 498 (1993); Mosca v. United States, 
224 Ct. Cl. 678, 679 (1980). 
  
As noted above, in April 1998 the Court held that an 
effective date earlier than April 30, 1994, for a 100 percent 
schedular rating for PTSD was not warranted.  That decision 
was a valid and final judgment on the merits of the claim.  
The current claim, which includes entitlement to a 100 
percent schedular rating and entitlement to TDIU for the 
period prior to April 30, 1994, involves the same claim that 
was addressed and denied by the Court in April 1998.  As a 
practical matter, the pertinent TDIU regulations provide no 
real distinction between a 100 percent schedular evaluation 
and TDIU in a case such as this, where the only compensable 
service-connected disability is a mental disorder.  This is 
so because in such cases, if the mental disorder is assigned 
a 70 percent evaluation, and such mental disorder precludes a 
veteran from securing or following a substantially gainful 
occupation, the mental disorder shall be assigned a 100 
percent schedular evaluation under the appropriate diagnostic 
code.  38 C.F.R. § 4.16(c) (1993).  Finally, the parties 
involved in this claim are the same parties that were 
represented before the Court in April 1998.

Regretfully, the fact remains that the law simply will not 
permit a retroactive grant of 100 percent, either on a 
schedular basis or on the basis of TDIU, in the current 
posture of this case.  The Court has held that in a case such 
as this, where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

Finally, there was a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West. 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  As the 
Board is granting the appellant's appeal to the maximum 
extent allowable by law, it concludes that remand for 
compliance with the VCAA is not warranted because any failure 
to comply with VCAA requirements in this case would not be 
prejudicial to the appellant.  See also Mason v. Principi, 16 
Vet. App. 129 (2002) (VCAA is not applicable where the law, 
and not the evidence, is dispositive of the claim). 


ORDER

An initial 70 percent rating for PTSD, but no higher, is 
granted for the period from July 17, 1991, to April 29, 1994, 
subject to the laws and regulations governing the payment of 
monetary benefits.

Entitlement to TDIU is denied for the period prior to April 
30, 1994.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



